Electronically Filed
                                                        Supreme Court
                                                        SCWC-30006
                                                        13-NOV-2013
                                                        08:32 AM
                            SCWC-30006


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


              In the Matter of the Application of

            THE TRUSTEES UNDER THE WILL AND OF THE 

              ESTATE OF JAMES CAMPBELL, DECEASED,

             to register and confirm title to land

         situated at Kahuku, District of Ko'olau Loa,

         City and County of Honolulu, State of Hawai'i.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

  (ICA NO. 30006; LAND COURT NO. 08-0054, APPLICATION NO. 1095)


        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


          Petitioner/Respondent-Appellant State of Hawaii’s


application for writ of certiorari filed on October 4, 2013, is


hereby rejected. 


          DATED:   Honolulu, Hawai'i, November 13, 2013.
Julie H. China,

Linda L.W. Chow, and         /s/ Mark E. Recktenwald

William J. Wynhoff

for petitioner
              /s/ Paula A. Nakayama

Mark K. Murakami,

Jennifer A. Benck, and
      /s/ Simeon R. Acoba, Jr.

William M. Harstad

for respondent James         /s/ Sabrina S. McKenna

Campbell Company LLC

                             /s/ Richard W. Pollack

Lani L. Ewart and

Regan M. Iwao for

respondent Continental

Pacific, LLC


Barry A. Sullivan and

James J. Bickerton

for respondent

James C. Reynolds, Inc.